Case: 14-12630   Date Filed: 03/10/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12630
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:14-cr-20006-CMA-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

versus

TROY BERNARD PHILLIPS,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 10, 2015)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-12630   Date Filed: 03/10/2015   Page: 2 of 3


      Troy Bernard Phillips appeals his 180-month sentence, imposed after he pled

guilty to possession of a firearm by a convicted felon. At sentencing, the district

court applied the statutory enhancement in the Armed Career Criminal Act, 18

U.S.C. § 924(e), based on Mr. Phillips’ three prior drug convictions under Florida

Statute § 893.13(1)(a) for sale or delivery of cocaine. The application of the

ACCA resulted in a mandatory minimum sentence of 15 years. On appeal, Mr.

Phillips argues that the district court erred in determining that his three prior

convictions under § 893.13(1)(a) constituted predicate offenses under the ACCA.

      We review de novo whether a prior conviction qualifies as a “serious drug

offense” under the ACCA to enhance a defendant’s sentence. United States v.

Robinson, 583 F.3d 1292, 1294 (11th Cir. 2009). Under the ACCA, any person

who violates 18 U.S.C. § 922(g) and has at least three prior convictions from any

court “for a violent felony or a serious drug offense, or both, committed on

occasions different from one another” receives a mandatory minimum sentence of

15 years. 18 U.S.C. § 922(e)(1). A “serious drug offense” is defined, in pertinent

part, as follows:

             (ii) an offense under State law, involving manufacturing,
             distributing, or possessing with intent to manufacture or
             distribute, a controlled substance . . . , for which a
             maximum term of imprisonment of then years or more is
             prescribed by law.

18 U.S.C. § 922(e)(2)(A)(ii).


                                        2
              Case: 14-12630     Date Filed: 03/10/2015   Page: 3 of 3


      In United States v. Smith, No. 13-15227, 2014 WL 7250963, slip op. at 11

(11th Cir. Dec. 22, 2014), we recently held that a conviction under § 893.13(1) of

the Florida Statutes is a “serious drug offense” under the ACCA. Accordingly, we

hold, for the reasons substantially stated in our opinion in Smith, that the district

court did not err in concluding that Mr. Phillips’ three prior convictions under §

893.13(1)(a) qualified as “serious drug offense[s]” under to the ACCA.           We

therefore affirm Mr. Phillips’ sentence.

      AFFIRMED.




                                           3